Title: To Thomas Jefferson from Jacob Coleman, 14 April 1806
From: Coleman, Jacob
To: Jefferson, Thomas


                        
                            To his Excellency Thomas Jefferson President of the United States
                            
                            Philadelphia GoalApril 14th.—1806—
                        
                        The Petition of Jacob Coleman, of the Borough of Reading, in the Commonwealth of Pennsylvania, Cabinet
                            maker
                        Humbly Sheweth
                        That at a Circuit Court of the United States, for the District of Pennsylvania, he was on the Eleventh
                            Instant, convicted of robbing the Mail, which he had been employed to carry from Sunbury to Reading, and for that offence,
                            sentenced to be whipped with Twenty Stripes, and suffer an Imprisonment of Five Years—
                        
                             That immediately on being charged with the offence, your Petitioner confessed the Fact, and
                            when indicted, acknowledged his Guilt—
                        
                             That the Property taken hath been compleatly restored—
                        
                             That your Petitioner is about Twenty One years of age, unpractised in Guilt, however
                            atrocious his Crime, and married to a worthy Woman, of a reputable Family, who will soon be a Mother—
                        
                             Your Petitioner most humbly hopes, that the Affliction of his Parents and Connexions, will
                            not be increased, by a public suffering, in this State unusual, and therefore peculiarly disgraceful; that your Excellency
                            will be pleased to remit, his corporal Punishment, and in your Wisdom, so far lessen the Term of his Imprisonment, as may
                            be consistent, with what he is well aware, is due from him to the Justice of his injured Country—
                        
                            
                                 Jacob Coleman
                            
                        
                    